DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 and 11/09/2021 was filed after the mailing date of the Application on 07/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Gouhi et al. (US 10,494,894).
With regards to claim 1:
Al-Gouhi et al. discloses (refer to Fig. 1 and 2 below) a flow management system, comprising: 
an expandable device (80a, 80b) configured for attachment to a wall surface of a conduit (A) and being adjustable between an expanded configuration (Fig.2) and a collapsed configuration (Fig. 2); 

a control module (See Column 12, lines 12-14) configured to control the fluidic actuator to: 
deliver actuation fluid (31) to the expandable device (80a, 80b) to expand the expandable device for compacting a flow blockage within the conduit (for compacting a flow blockage within the conduit is considered an intending purpose. Although not originally designed for, the expanding device (80a, 80b) under certain circumstances would be suitable for compacting a flow blockage) to create a channel adjacent the flow blockage, and 
withdraw actuation fluid from the expandable device to collapse the expandable device for opening the channel to a fluid flow within the conduit (Column 12, lines 63-67).
With regards to claim 2:
Al-Gouhi et al. discloses the flow management system of claim 1, wherein the expandable device (80a, 80b) comprises an inflatable membrane configured to inflate upon receiving actuation fluid and configured to deflate upon removal of actuation fluid.
With regards to claim 5:
Al-Gouhi et al. discloses the flow management system of claim 1, wherein the expandable device (80a, 80b) has an elongate shape.



With regards to claim 6:
Al-Gouhi et al. discloses the flow management system of claim 5, wherein the expandable device is configured to expand radially to compact the flow blockage and to collapse radially to expose the channel.

    PNG
    media_image1.png
    1195
    924
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1201
    897
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 7:
Al-Gouhi et al. discloses the flow management system of claim 1, wherein the fluidic actuator is configured to actuate the expandable device pneumatically (compressed gas, see Column 14, line 19 to Column 15, line 8; in broadest sense may be considered to fall under the meaning of pneumatically).
With regards to claim 9:
Al-Gouhi et al. discloses the flow management system of claim 1, wherein the fluidic actuator is configured to actuate the expandable device hydraulically (wellbore fluid 21, see Column 12, lines 32-40).
With regards to claim 10:
Al-Gouhi et al. discloses the flow management system of claim 9, wherein the fluidic actuator comprises a pump (82a, 82b).
With regards to claim 11:
Al-Gouhi et al. discloses (see Fig. 2A of Al-Gouhi et al.) the flow management system of claim 1, further comprising:
an actuation line (14) that extends between the fluidic actuator (82a) and the expandable device (80a); and
a valve (40, 36) that manages flow of the actuation fluid through the actuation line.
With regards to claim 12:
Al-Gouhi et al. discloses the flow management system of claim 11, wherein the actuation line branches into opposite directions at the expandable device (80a, 80b) to service opposite sides of the expandable device.

With regards to claim 17:
Al-Gouhi et al. discloses (refer to Fig. 7-9) the flow management system of claim 1, further comprising a plurality of straps (42) for securing the expandable device to the conduit.
With regards to claim 18:
Al-Gouhi et al. discloses the flow management system of claim 17, wherein each strap of the plurality of straps (42) is adjustable in diameter.
With regards to claim 19:
Al-Gouhi et al. discloses the flow management system of claim 17, wherein the plurality of straps (42) is distributed along an entire length of the expandable device.
Allowable Subject Matter
Claims 3-4, 8, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753